Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 1 of 41 PageID: 512




LITE DEPALMA GREENBERG, LLC
Bruce D. Greenberg
570 Broad Street, Suite 1201
Newark, New Jersey 07102
Telephone: (973) 623-3000
bgreenberg@litedepalma.com

 [Additional Counsel listed on signature page]


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

                                          :
 JESSICA ROBINSON, CARSON                 : Civil Action No.:
 NEWBAUER, and NICOLE GIBSON, : 2:19-cv-9066(SDW)(LDW)
 individually and on behalf of all others :
 similarly situated,                      :
                                          :
                     Plaintiff,           :
                                          :
       v.                                 :       AMENDED CONSOLIDATED
                                          :       CLASS ACTION COMPLAINT
 JACKSON HEWITT, INC., and TAX :                       AND JURY DEMAND
 SERVICES OF AMERICA, INC.,               :
                                          :
                     Defendants.          :
                                          :




 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 2 of 41 PageID: 513




                                           TABLE OF CONTENTS
                                                                                                                  Page(s)

 I.         SUMMARY OF THE ACTION ...................................................................... 1

 II.        JURISDICTION AND VENUE ...................................................................... 5

 III.       THE PARTIES ................................................................................................. 7

 IV.        FACTUAL ALLEGATIONS ........................................................................... 9

            A.       Trade and Commerce ............................................................................ 9

            B.       The Jackson Hewitt Franchise............................................................... 9

                     a.       Jackson Hewitt’s Franchise Model Makes All
                              Franchisees Independent Contractors Who Compete with
                              Jackson Hewitt and with Each Other ........................................ 12

                     b.       Jackson Hewitt’s Independent Franchisees Exercise Sole
                              and Complete Decision-Making Authority as to All
                              Employment-Related Decisions of Jackson Hewitt
                              Franchise Offices ...................................................................... 14

            C.       The No-Poach Agreements Between and Among Competing
                     Jackson Hewitt Locations Owned by Defendants and by
                     Franchisees .......................................................................................... 15

            D.       Employee Recruitment, Hiring, and Training ..................................... 19

                     a.       Jackson Hewitt Employee Training and Requirements ............ 21

                     b.       The Jackson Hewitt System ...................................................... 23

            E.       The Purpose and Effect of the Conspiracy was to Restrict
                     Mobility and Suppress Compensation for Jackson Hewitt Tax
                     Professionals ........................................................................................ 24

                     a.       Restricted and Reduced Mobility ............................................. 24

                     b.       Suppressed Compensation ........................................................ 25

            F.       Illegality and Anticompetitive Harm of Franchise No-Poach
                     Agreements .......................................................................................... 26
                                                               i
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 3 of 41 PageID: 514




 V.         CO-CONSPIRATORS AND AGENTS ......................................................... 27

 VI.        CLASS ACTION ALLEGATIONS ............................................................... 28

 VII. ANTICOMPETITIVE EFFECTS AND LACK OF
      PROCOMPETITIVE JUSTIFICATION ....................................................... 30

 VIII. EQUITABLE TOLLING AND STATUTE OF LIMITATIONS ................... 32

 IX.        CLAIM FOR RELIEF ................................................................................... 33

 X.         DEMAND FOR JURY TRIAL...................................................................... 35

 XI.        PRAYER FOR RELIEF................................................................................. 36




                                                          ii
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 4 of 41 PageID: 515




            Plaintiffs Jessica Robinson, Carson Newbauer, and Nicole Gibson bring this

 case under United States antitrust laws on behalf of themselves and all others

 similarly situated (the “Class,” defined below) against Defendants Jackson Hewitt,

 Inc., and Tax Services of America, Inc. (collectively, “Jackson Hewitt” or

 “Defendants”) based on Defendants’ conspiracy between and among themselves

 and unnamed co-conspirators to suppress employee compensation, including that

 of Plaintiffs and the Class. All allegations are upon information and belief based

 upon the investigation of counsel, other than those concerning Plaintiffs

 personally. Plaintiffs bring this action to recover damages, including treble

 damages and other appropriate relief, and further allege as follows:

                       I.     SUMMARY OF THE ACTION

            1.       is is an antitrust Class action brought by and on behalf of

 individuals who work or have worked for Jackson Hewitt, a tax preparation

 services provider and franchisor, and for franchise locations of Jackson Hewitt.

            2.     Jackson Hewitt is the second largest consumer tax services provider

 in the United States and provides tax preparation and assistance services at

 physical oﬃces, online, and via desktop and mobile applications. Jackson Hewitt

 provides in-person tax preparation services at nearly 6,000 oﬃces in the United

 States. Of those oﬃces, approximately 3,900 are franchise locations and 1,800 are




                                              1
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 5 of 41 PageID: 516




 corporate-owned. Under Jackson Hewitt’s franchise model, franchisees compete

 with each other and with company-owned locations.

            3.   Personnel in any labor market, including in the tax preparation labor

 market, beneﬁt when employers compete for their services. Competition in the

 labor market creates negotiating leverage for personnel, which in turn leads to

 higher wages and greater mobility.

            4.   Beginning at least by January 2000 and continuing at least until

 December 20, 2018, the exact dates currently unknown to Plaintiﬀs, Defendants,

 along with other unnamed persons and entities acting as co-conspirators, engaged

 in a conspiracy to not compete for employees and potential employees, including,

 but not limited to, agreements not to solicit, recruit, or hire without prior approval

 each other’s personnel (the “No-Poach/No-Hire Conspiracy” or “Conspiracy”).

 Defendants formed, entered into, carried out, and enforced the anti-competitive

 contract, combination, or conspiracy described herein.

            5.   Defendants orchestrated, dispersed, and enforced the agreement

 among themselves and all franchisees, including at least in part through an explicit

 contractual prohibition (“No-Poach Clause”) and a penalty provision for violations

 of the No-Poach Clause (“No-Poach Penalty”) contained in standard Jackson

 Hewitt franchise agreements.




                                            2
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 6 of 41 PageID: 517




            6.     e Conspiracy, and the anticompetitive agreements between and

 among Defendants and co-conspirators in furtherance thereof, are and were naked

 restraints of trade that constitute per se violations of Section 1 of the Sherman Act,

 15 U.S.C. § 1.     e Conspiracy, and the agreements and conduct by Defendants and

 co-conspirators in furtherance thereof, had the purpose and eﬀect of unlawfully

 limiting Plaintiﬀs’ and Class members’ job mobility and suppressing their

 compensation below the levels that would have been available absent the

 Conspiracy.

            7.   Under a “quick look” analysis, one with even a rudimentary

 understanding of economics could conclude that the arrangements and agreements

 between and among Defendants and their co-conspirators alleged herein would

 have an anticompetitive eﬀect on Class members and markets.

            8.   Under a rule of reason analysis, Defendants and unnamed co-

 conspirators exploited their collective market power in the relevant market, which

 is the labor market for employees and potential employees of Jackson Hewitt and

 its franchises, as deﬁned herein, in the United States.   e Conspiracy and the

 conduct of Defendants and their agents and co-conspirators in furtherance thereof

 did not have procompetitive eﬀects and were not intended to have procompetitive

 eﬀects. In the alternative, even if the Conspiracy and the conduct of Defendants

 and their agents and co-conspirators in furtherance thereof have or had


                                           3
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 7 of 41 PageID: 518




 procompetitive eﬀects, any such procompetitive eﬀects are and were substantially

 outweighed by the anticompetitive harm caused by the Conspiracy and Defendants’

 and others’ conduct in furtherance thereof as alleged herein.

            9.        e standard Jackson Hewitt franchise agreement in eﬀect during the

 Class Period included a “Covenant Against Recruiting or Hiring Our Employees”

 clause, which stated:

            During the Term and for a period of two (2) years [afterward]… neither
            you nor any of your Owners may, without our prior written permission
            … solicit, recruit, or hire….any of our or our Affiliates’ employees
            whose duties with us or our Affiliates include(d) management of or over
            company-owned or franchised stores, franchisee training, tax
            preparation software writing or debugging, tax return processing,
            software writing or debugging, electronic filing of tax returns, tax
            return processing, processing support, tax return preparation, or tax
            return preparation advice or support.

            10.    During the Class Period, Jackson Hewitt’s standard franchise

 agreement also contained a provision that punished and discouraged violations of

 the No-Poach Clause by imposing a severe monetary penalty, equal to 300% of the

 annual salary of the employee recruited or hired in violation of the No-Poach

 Clause.

            11.       e Conspiracy involves, at a minimum, Jackson Hewitt as well as

 its franchisees. Not only did Jackson Hewitt and its franchisees expressly agree for

 franchisees to not solicit or recruit employees from either other franchisees or from




                                              4
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 8 of 41 PageID: 519




 Jackson Hewitt’s company-owned stores, Jackson Hewitt itself adhered to the

 same agreement in the operation of its company-owned stores.

            12.     e purpose and eﬀect of the restraint was to limit and suppress

 mobility and compensation for all Class members, regardless of whether they tried

 to be recruited or hired by another Jackson Hewitt corporate or franchise location.

            13.     ese agreements impeded or restricted the movement of employees

 between Jackson Hewitt and its franchisees.        ese agreements also prohibited and

 prevented competition for employees between and among the members of the

 Conspiracy, including Jackson Hewitt and its franchisees.        e agreements

 unreasonably limited franchisees’ ability to solicit employees who work for

 Jackson Hewitt or other franchisees, reducing the pool of experienced candidates

 available to them, and decreasing the employment options available to current

 employees. Basic economic principles inform that a reduction in the pool of

 potential employers tends to lower the bargaining power of employees and depress

 wages.

                       II.   JURISDICTION AND VENUE

            14.   Plaintiﬀs bring this action to obtain injunctive relief and recover

 damages, including treble damages, costs of suit, and reasonable attorneys’ fees

 arising from Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C. §

 1.


                                              5
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 9 of 41 PageID: 520




            15.     e Court has subject matter jurisdiction pursuant to Sections 4 and

 16 of the Clayton Act (15 U.S.C. §§ 15 and 26) and 28 U.S.C. §§ 1331 and 1337.

            16.   As alleged in detail herein, including in Section IV(B), venue is

 proper in this District under Section 12 of the Clayton Act, 15 U.S.C. § 22, as well

 as 28 U.S.C. § 1391, because a substantial part of the events or omissions giving

 rise to Plaintiﬀs’ claims alleged herein occurred in this District, a substantial

 portion of the aﬀected interstate trade and commerce was carried out in this

 District, and Defendants reside in, can be found in, and/or transact business in this

 District.

            17.   In particular, all Jackson Hewitt Defendants are headquartered in the

 District of New Jersey and maintain their principal place of business in the District

 of New Jersey.

            18.   Defendants are also subject to the jurisdiction of this Court by virtue

 of Defendants’ nationwide contacts and other activities, as well as their contacts

 with the state of New Jersey. Each Defendant, among other things: (a) transacted

 business throughout the United States, including in this District; (b) had substantial

 contacts throughout the United States, including in this District; and/or (c) was

 engaged in an illegal conspiracy that was, in part, entered into in this District and

 was directed at and had the intended eﬀect of causing injury to persons residing in,

 located in, or doing business in this District.


                                              6
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 10 of 41 PageID: 521




                               III.   THE PARTIES

            19.   Plaintiff Jessica Robinson is an individual residing in Rockland,

 Maine. Plaintiff Robinson worked as a seasonal Tax Preparer primarily at Jackson

 Hewitt’s Rockland, Maine location from 2017 through 2018. As a result of the

 conspiracy, Ms. Robinson’s compensation and mobility were suppressed.

            20.   Plaintiff Carson Newbauer is an individual residing in Saginaw,

 Michigan. Plaintiff Newbauer worked as an Assistant General Manager for

 Jackson Hewitt franchise locations owned by Dara Ana Tax Service from 2003 to

 2006. As a result of the conspiracy, Mr. Newbauer’s compensation and mobility

 were suppressed.

            21.   Plaintiff Nicole Gibson is an individual residing in Harrisburg,

 Pennsylvania. Plaintiff Gibson worked as a seasonal Tax Preparer and Manager for

 a Jackson Hewitt franchisee from 2002 to 2007. As a result of the conspiracy, Ms.

 Gibson’s compensation and mobility were suppressed.

            22.   Defendant Jackson Hewitt, Inc. (“JHI”) is a Virginia corporation with

 headquarters at 10 Exchange Place, 27th Floor, Jersey City, New Jersey 07302.

 JHI is the operating company within the Jackson Hewitt enterprise and is wholly-

 owned by Jackson Hewitt Tax Services, Inc. Among other things, it performs the

 enterprise’s core business and administrative functions. It directly participated in

 the unlawful anticompetitive conspiracy at issue here, including by implementing


                                              7
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 11 of 41 PageID: 522




 the nationwide franchise model and entering into express written agreements that

 evidence and exemplify the anticompetitive conduct Plaintiffs challenge herein.

            23.   Defendant Tax Services of America, Inc. (“TSA”) is a Delaware

 corporation headquartered at 10 Exchange Place, 27th Floor, Jersey City, New

 Jersey 07302. TSA is a wholly-owned subsidiary of JHI. In            , Jackson Hewitt

 formed TSA by contributing a majority of its company-owned locations to TSA.

 During the Class Period, TSA directly operated Jackson Hewitt’s company-owned

 locations nationwide, which currently make up approximately          % of all Jackson

 Hewitt locations. TSA directly participated in the unlawful anticompetitive

 conspiracy alleged herein, including by carrying out its terms and committing other

 overt acts in furtherance of the Conspiracy. JHI derives substantial income from

 the operations of TSA.

            24.   Defendant Jackson Hewitt, Inc., and Defendant Tax Services of

 America, Inc. together are referred to herein as Jackson Hewitt.

            25.   Various persons, partnerships, sole proprietors, firms, corporations,

 and individuals not named as defendants in this lawsuit and the identities of which

 are presently unknown, including Jackson Hewitt franchisees, as well as direct and

 indirect subsidiaries of Defendant Jackson Hewitt, Inc. that operate company-

 owned stores, have participated as co-conspirators with the Defendants in the

 offenses alleged in this Complaint, and have performed acts and made statements


                                              8
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 12 of 41 PageID: 523




 in furtherance of the Conspiracy, or in furtherance of the anticompetitive conduct.

 Plaintiffs reserve the right to name some or all of these persons and entities at a

 later date.

            26.   Whenever this Complaint references any act, deed, or transaction of

 any corporation or limited liability entity, the allegation means that the corporation

 or limited liability entity engaged in the act, deed, or transaction by or through its

 officers, directors, agents, employees, or representatives while they were actively

 engaged in the management, direction, control, or transaction of the corporation’s

 or limited liability entity’s business or affairs.

                        IV.   FACTUAL ALLEGATIONS

 A.         Trade and Commerce

            27.   Throughout the Class Period, Jackson Hewitt and co-conspirators

 employed Class members throughout the United States, including in this District.

            28.   Jackson Hewitt’s conduct substantially affected interstate commerce,

 and caused antitrust injury, throughout the United States.

 B.         The Jackson Hewitt Franchise

            29.   Doing business as Jackson Hewitt, Defendants collectively provide

 tax preparation services to Americans seeking to file their income taxes with the

 federal government and their respective state governments. Throughout a network

 of approximately 6,000 locations nationwide, Jackson Hewitt is the second largest


                                             9
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 13 of 41 PageID: 524




 full-service tax preparation business in the United States with franchised and

 company-owned office locations throughout the country. Jackson Hewitt Tax

 Services, Inc. and Jackson Hewitt, Inc. operates through a tightly controlled system

 of franchisees.

            30.   Jackson Hewitt was founded in 1982 by John Hewitt, a former

 Regional Manager of H&R Block, who started working for H&R Block in 1969.

 Hewitt, along with a group of investors, purchased the six-location Mel Jackson’s

 Tax Service of Norfolk, Virginia in 1982 and renamed it Jackson Hewitt.

            31.   Jackson Hewitt began selling franchises in 1986.

            32.   Jackson Hewitt rapidly expanded throughout the United States

 through its franchise program. Jackson Hewitt began contracting with the

 Montgomery Ward department store chain in 1989 to open oﬃces in 169 of its

 store locations. By 1992, Jackson Hewitt became the second-largest tax preparation

 chain, behind H&R Block. Since then, Jackson Hewitt has opened locations in

 national retail chains including Wal-Mart, Sam’s Club, Kmart, and Sears.

            33.   In 1999, Jackson Hewitt formed TSA to own and operate a majority

 of its company-owned locations. Of Jackson Hewitt’s franchisees, TSA is the

 largest, directly operating approximately 20% of the locations operating under the

 name “Jackson Hewitt,” while the rest of the locations are run by non-owned

 franchisees.


                                            10
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 14 of 41 PageID: 525




            34.   By no later than 2000, Jackson Hewitt’s standard franchise

 agreement, entered into between Jackson Hewitt and each and every franchisee

 nationwide, contained the No-Poach Clause, an express provision restricting the

 soliciting, recruiting, and hiring of certain employees by and between franchisees

 and company-owned locations.

            35.   During the Class Period, Jackson Hewitt’s standard franchise

 agreement, entered into between Jackson Hewitt and each and every franchisee

 nationwide, also contained the No-Poach Penalty, an express provision that

 punishes and discourages violations of the No-Poach Clause by assessing a heavy

 monetary penalty for each violation of the No-Poach Clause.

            36.   As stated in its 2018 Franchise Disclosure Document (“FDD”),

 Jackson Hewitt’s total revenues for ﬁscal year 2018 were about $244.5 million.

            37.   At its peak, Jackson Hewitt had over 7,400 company-owned and

 franchise locations that prepared more than 3.4 million tax returns in a single tax

 season.

            38.   Today, Jackson Hewitt has nearly 6,000 oﬃce locations in the United

 States, with approximately 1,900 corporate-owned oﬃces and 3,800 franchise

 oﬃces. About half of all Jackson Hewitt oﬃces are located inside Wal-Mart stores.

    ere are both corporate-owned and franchise locations in virtually every state and

 the District of Columbia. Jackson Hewitt is, and has been throughout the Class


                                            11
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 15 of 41 PageID: 526




 period, the second-largest tax preparation ﬁrm in the United States.

            39.   Jackson Hewitt’s major revenue sources include tax preparation fees

 and related services performed at corporate-owned tax offices, franchise royalties,

 sales of desktop tax preparation software, and fees from related services and

 products.

            40.   Jackson Hewitt holds itself out as an, “industry leading provider of

 full-service individual, federal, and state income tax preparation with offices all

 across the country.” https://www.jacksonhewitt.com/careers/ (last visited Dec. 14,

 2018).

            41.   Jackson Hewitt states on its public website that it employs “over

 25,000 Tax Pros who know taxes and tax reform inside and out.”

 https://www.jacksonhewitt.com/ (last visited Dec. 14, 2018).

            a.    Jackson Hewitt’s Franchise Model Makes All Franchisees
                  Independent Contractors Who Compete with Jackson Hewitt
                  and with Each Other

            42.   Jackson Hewitt franchisees throughout the United States operate on

 standardized terms pursuant to a common franchise license agreement.          ey are

 competitors with Jackson Hewitt and with each other.

            43.   Jackson Hewitt franchise oﬃces operate as independent companies

 and separate economic entities from Jackson Hewitt.




                                             12
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 16 of 41 PageID: 527




            44.    Jackson Hewitt franchisees are independent contractors. Such

 franchisees independently own and operate their businesses. As stated in Jackson

 Hewitt’s standard franchise agreement, Jackson Hewitt franchisees function in an

 “independent contractor” relationship with Jackson Hewitt Defendants.

            45.    Jackson Hewitt makes clear in its standard franchise agreement to

 Jackson Hewitt franchisees, “[y]ou acknowledge that you are an independent

 contractor and that no principal-agent, partnership, employment, joint venture or

 ﬁduciary relation exists between you and us.” In fact, the standard franchise

 agreement specifically requires that franchisees hold themselves out as

 “independently owned and operated.”

            46.    Jackson Hewitt further makes clear in its standard franchise

 agreement to Jackson Hewitt franchisees that, “[y]ou are not authorized to make

 any contract, warranty or representation, or incur any obligation on our behalf,”

 and that “[t]his Agreement is solely a license to use our Marks in a tax return

 preparation business using our Operating System.”

            47.   Moreover, Jackson Hewitt’s standard franchise agreement states that

 its franchisees compete with each other and with Jackson Hewitt’s company-

 owned locations.        e franchise agreement expressly notiﬁes franchisees that, “you

 may face competition from other franchisees, from outlets that we own, or from

 other channels of distribution or competitive brands that we control.”


                                             13
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 17 of 41 PageID: 528



            b.    Jackson Hewitt’s Independent Franchisees Exercise Sole and
                  Complete Decision-Making Authority as to All Employment-
                  Related Decisions of Jackson Hewitt Franchise Offices

            48.    Jackson Hewitt on the one hand, and the franchisees on the other,

 purport to make separate and independent decisions.

            49.    Jackson Hewitt’s standard franchise agreement states that all

 decisions related to employment are to be made entirely and independently by each

 franchisee. Further, it states that employees of the franchisee are not employees of

 Jackson Hewitt:

            Since you are an independent contractor, you have the sole right to
            control all aspects of your relationships with your employees and
            prospective employees, including all decisions regarding hiring,
            firing, training, supervision, discipline, scheduling (including if you
            use any scheduling modules we provide to you ) and compensation
            (paying wages and withholding and paying taxes) in respect of your
            employees…Neither you, nor your manager or your employees shall
            be considered or represented as our employees or agents.

            50.       us, as Jackson Hewitt’s standard franchise agreement and FDD

 makes clear, Jackson Hewitt franchise locations are intended to compete, and do

 compete, with each other as well as with Jackson Hewitt corporate-owned

 locations. Each franchisee independently owns and operates its franchise

 location(s) as such. Among other things, such franchisees possess and exercise sole

 and complete decision-making authority as to all employment-related decisions,

 including, but not limited to, recruitment, hiring, ﬁring, advancement, promotion,



                                               14
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 18 of 41 PageID: 529




 staﬃng, compensation, conditions of employment, discipline, and other day-to-day

 management of employees.

            51.   But for the conspiracy, and the conduct of Jackson Hewitt and its co-

 conspirators in furtherance thereof, each Jackson Hewitt franchisee would have

 been free to make its own market decisions relating to recruitment, hiring, ﬁring,

 advancement, promotion, staﬃng, wages, conditions of employment, discipline,

 and other day-to-day management of employees throughout the Class Period. But

 for the conspiracy, and the conduct of Jackson Hewitt and its co-conspirators in

 furtherance thereof, Jackson Hewitt franchisees would have competed with other

 Jackson Hewitt franchisees and with Jackson Hewitt itself for employees, and

 would have solicited, recruited, and hired employees from other Jackson Hewitt

 franchisees and from Jackson Hewitt corporate-owned locations throughout the

 Class Period.

 C.         The No-Poach Agreements Between and Among Competing Jackson
            Hewitt Locations Owned by Defendants and by Franchisees

            52.   Notwithstanding the provisions of the standard franchise agreement,

 including its definition of the franchisor-franchisee relationship as a competitive

 one, Jackson Hewitt and its franchisees have agreed not to compete with respect to

 recruiting, soliciting, and hiring of employees.

            53.   Beginning at least by 2000 and continuing through at least December

 20, 2018, Jackson Hewitt, along with unnamed co-conspirators, carried out a

                                            15
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 19 of 41 PageID: 530




 scheme related to the solicitation, recruitment, and hiring of employees and

 potential employees, which included policies and agreements not to solicit, recruit,

 or hire each other’s personnel without prior approval.

            54.    As alleged herein, the Conspiracy, including the anticompetitive No-

 Poach agreements, were between and among separate economic actors pursuing

 separate economic interests such that the agreements deprive the marketplace

 generally and the Class members in particular of the benefits of independent

 centers of decision making as well as the benefits of free and open competition.

            55.    In relation to and in furtherance of the Conspiracy, Jackson Hewitt

 and its franchisees entered into express contractual agreements forbidding

 competition for employees among franchisees and Jackson Hewitt’s corporate-

 owned tax oﬃces. In particular, the standard language in Jackson Hewitt’s

 franchise agreements with all franchisees who executed franchise agreements

 during the Class Period includes an express No-Poach Clause that prohibits

 franchisees from soliciting, recruiting, or hiring employees of their competitors –

 other Jackson Hewitt franchisees and Jackson Hewitt and its aﬃliates.

     56.           The standard franchise agreement between Jackson Hewitt and its

 franchisees during the Class Period included a clause entitled “Covenant Against

 Recruiting or Hiring Our Employees” that states:

            During the Term and for a period of two (2) years [afterward]…
            neither you nor any of your Owners may, without our prior written

                                              16
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 20 of 41 PageID: 531




            permission … solicit, recruit, or hire….any of our or our Affiliates’
            employees whose duties with us or our Affiliates include(d)
            management of or over company-owned or franchised stores,
            franchisee training, tax preparation software writing or debugging, tax
            return processing, software writing or debugging, electronic filing of
            tax returns, tax return processing, processing support, tax return
            preparation, or tax return preparation advice or support.

            57.      is prohibition against soliciting, recruiting, or hiring such

 employees remains in eﬀect for one year after the termination of their employment

 with Jackson Hewitt or its aﬃliates.

            58.    Moreover, beginning no later than 2015 and continuing through at

 least July 2018, the standard franchise agreement included a “Recruiting Fee” in

 connection with the No-Poach Clause. As described in the FDD, the fee was

 “300% of the annual salary of person recruited or hired.” In “plain English,” this

 fee applies:

            if you recruit or hire any person then employed, or who was employed
            within the immediately preceding 24 months by us, any of our
            Affiliates, or a Jackson Hewitt franchise owner, or any of our or our
            Affiliates’ officers or directors.

            59.    Duane Mora, Jackson Hewitt’s Senior Vice President of Franchise

 Operations, admitted that Jackson Hewitt’s No-Poach Penalty was intended to act

 as a “disincentive for new franchisees” to violate Jackson Hewitt’s No-Poach

 Clause in order to “protect existing franchisees from having their best tax preparers

 hired away from them.” Julie Bennett, Switches at top for Jackson Hewitt, May 23,



                                               17
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 21 of 41 PageID: 532




 2017, available at https://www.franchisetimes.com/June-July-2017/Switches-at-

 top-for-Jackson-Hewitt/.

            60.   Accordingly, Jackson Hewitt has acknowledged that the No-Poach

 Clause and the No-Poach Penalty were in furtherance of the Conspiracy, which

 purpose and effect was to reduce and/or eliminate competition for employees

 between and among Jackson Hewitt Defendants and their co-conspirators and to

 suppress employee compensation.

            61.     e No-Poach agreements, including the No-Poach Clause and the

 No-Poach Penalty, were not intended or limited to simply protecting Jackson

 Hewitt’s investment in training its employees at corporate-owned oﬃces. After all,

 the franchise oﬃces’ employees were required to meet the same training

 requirements.

            62.     e restriction placed on franchisees from poaching employees from

 other franchisees further underscores the true purpose and value of the No-Poach

 Clause, the No-Poach Penalty, and surrounding policies to Jackson Hewitt:

 restricting competition for employees in the market and artiﬁcially suppressing

 wages among competing ﬁrms in a highly specialized sector.

            63.   While the No-Poach Clause and the No-Poach Penalty in the standard

 franchise license agreement ostensibly placed an obligation only upon franchisees,

 Jackson Hewitt operated under the same policy to eﬀectuate and enforce the


                                           18
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 22 of 41 PageID: 533




 Conspiracy.       e purpose and eﬀect of this provision is to enforce and perpetuate

 the Conspiracy, in particular, by identifying, preventing, discouraging, and

 punishing violations of the anticompetitive agreements.

 D.         Employee Recruitment, Hiring, and Training

            64.   As the second largest provider of tax preparation services in the

 United States, Jackson Hewitt needs workers trained not only in tax preparation

 and assistance but also in Jackson Hewitt’s System.       e same is true for Jackson

 Hewitt franchisees.

            65.   At the height of the 2018 tax season, Jackson Hewitt’s corporate and

 franchise owned locations employed over 25,000 individuals, including tax

 professionals, most of whom were seasonal.

            66.   Due to the seasonal nature of tax preparation and related services,

 Jackson Hewitt and its franchisees recruit and hire a large number of new or

 returning employees every year. As Jackson Hewitt highlights in its 2010 Form 10-

 K disclosure to the Securities and Exchange Commission, “[w]e generate

 substantially all our revenues during the period from January 1 through April 30,”

 which “presents a number of operational challenges for us and our franchisees”

 such as the ability to maintain “ﬂexible staﬃng” to meet its seasonal staﬃng needs

 “because the number of employees at our network’s oﬃces during the peak of the

 tax season is exponentially higher than at any other time[.]”


                                             19
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 23 of 41 PageID: 534




            67.   Jackson Hewitt’s 10-K further underscores the importance of

 recruiting and hiring large numbers of qualiﬁed tax preparers each tax season in

 disclosing that, if “we were to experience signiﬁcant business interruptions during

 the tax season, which may be caused by labor shortages” or other signiﬁcant

 events, “we could experience a loss of business, which could have a material

 adverse eﬀect on our business, ﬁnancial condition and results of operations.”

            68.   Moreover, Jackson Hewitt states that its “[a]ctual results may diﬀer

 materially from those contemplated (expressed or implied) by [its] forward-looking

 statements” in its 10-K due to “potential risks and uncertainties” such as “our

 ability to successfully attract and retain key personnel,” and that “[c]ompetition for

 executive, managerial and skilled personnel in our industry remains intense.”

            69.   As Jackson Hewitt recognized in its Form 10-K ﬁling, the regular

 need each tax season for qualiﬁed tax preparation workers would otherwise lead to

 healthy competition between Jackson Hewitt, its franchise locations, and other

 companies providing tax preparation services, and thus, higher wages, beneﬁts,

 compensation, and other terms of employment. Instead, as part of its eﬀorts to

 avoid “signiﬁcant business interruptions during the tax season, which may be

 caused by labor shortages,” in a labor market with “intense” competition, Jackson

 Hewitt conspired with its franchisees and other co-conspirators to restrict

 employee mobility and competition in the market, with the purpose and eﬀect of


                                            20
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 24 of 41 PageID: 535




 reducing and restricting mobility and limiting and reducing wages, beneﬁts,

 compensation, and other terms of employment.

            a.    Jackson Hewitt Employee Training and Requirements

            70.   To qualify for employment at Jackson Hewitt or its franchisees, each

 tax professional, as deﬁned herein, must complete the entry level tax course, the

 Jackson Hewitt Basic Tax Preparation Course, or demonstrate equivalent

 knowledge by passing an internal exam.

            71.   Jackson Hewitt’s Basic Tax Preparation Course takes approximately

 70 hours to complete.

            72.   Upon completion, tax professionals obtain a Jackson Hewitt

 Certiﬁcation.      is Certiﬁcation is a prerequisite for most, if not all, tax preparation

 jobs at Jackson Hewitt corporate or franchise locations.

            73.   Jackson Hewitt and its franchisees require tax professionals to pass

 their internal exam every year.

            74.   While Jackson Hewitt’s Basic Tax Preparation Course covers general

 basic tax preparation skills, enrollees spend signiﬁcant time learning skills speciﬁc

 to employment at Jackson Hewitt and its franchisees. For example, tax

 professionals at Jackson Hewitt must master working with ProFiler, Jackson

 Hewitt’s proprietary interview-based tax preparation software. Because ProFiler is

 interview-based, it is designed and intended to be used by tax professionals


                                              21
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 25 of 41 PageID: 536




 servicing clients rather than by an individual preparing his/her own tax returns.

 And, because ProFiler is proprietary, it can be used only by Jackson Hewitt tax

 professionals.      us, the knowledge and skills associated with use of ProFiler is

 speciﬁc to employment as a tax professional at Jackson Hewitt.

            75.   Tax professionals may further enroll in Intermediate and Advanced

 Tax Courses at Jackson Hewitt.

            76.   Jackson Hewitt’s website makes clear that completion of Jackson

 Hewitt’s 70-hour Basic Tax Preparation Course “is neither an oﬀer nor a guarantee

 of employment” at Jackson Hewitt or its franchisees, and “[a]dditional training,

 experience or skills may be required” for employment at Jackson Hewitt or its

 franchisees.

            77.   Jackson Hewitt and its franchisees do not require tax professionals to

 have obtained degrees or general education levels. Rather, tax professionals must

 possess familiarity with Jackson Hewitt’s products, services, and selling techniques

 and be able to “[p]resent[] the Company’s value proposition to clients concerning

 various company products and services and use[] prescribed selling techniques.”

            78.     ese Jackson Hewitt tax courses and certiﬁcations, as well as

 familiarity with Jackson Hewitt’s products, services, and selling techniques, are the

 primary qualiﬁcations for open tax professional positions at corporate-owned and

 franchise oﬃces.


                                             22
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 26 of 41 PageID: 537




            79.   With limited educational qualiﬁcations apart from dozens of hours

 invested in Jackson Hewitt-courses and familiarity with Jackson Hewitt’s products,

 services, and selling techniques, many tax professionals at Jackson Hewitt’s

 corporate-owned and franchise locations are uniquely suited to working at Jackson

 Hewitt or one of its franchise locations.     us, employees should generally be

 highly mobile between and among Jackson Hewitt’s corporate-owned and

 franchise oﬃces.

            80.   In the absence of Defendants’ anticompetitive conduct, competition

 between and among Defendants and co-conspirators for Jackson Hewitt-trained

 workers in the highly specialized and technical tax preparation services industry,

 particularly within the Jackson Hewitt System, would be robust and would have

 increased and enhanced the workers’ compensation and mobility.

            b.    The Jackson Hewitt System

            81.   In addition to the Jackson Hewitt courses, certiﬁcations, products,

 services, and selling techniques discussed above, all tax professionals at Jackson

 Hewitt and its franchisees must gain familiarity with Jackson Hewitt’s proprietary

 Operating System.

            82.   Each Jackson Hewitt corporate and franchise location must operate

 in accordance with Jackson Hewitt’s “plan and system for preparing, checking and

 electronically ﬁling income tax returns using our software, accounting methods,


                                             23
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 27 of 41 PageID: 538




 merchandising, equipment selection, advertising, promotional techniques,

 personnel training and quality standards that feature the Marks (the ‘Operating

 System’).”       e Jackson Hewitt Operating System includes the Jackson Hewitt

 Operating Standards, Marks Standards, and Technology Standards.

            83.   A Jackson Hewitt aﬃliate, Jackson Hewitt Technology Services

 LLC, provides various technology services speciﬁcally for the Jackson Hewitt

 Operating System.

            84.   As a result of completing Jackson Hewitt tax courses, certiﬁcations,

 and internal exams, and acquiring specialized knowledge as to the Jackson Hewitt

 proprietary Operating System, including Operating Standards, Marks Standards,

 and Technology Standards, as well as Jackson Hewitt’s proprietary ProFiler tax

 return preparation software, employment with a non-Jackson Hewitt tax

 preparation company or business is not a reasonable substitute for the employees

 of Jackson Hewitt and its franchisees.

 E.         The Purpose and Effect of the Conspiracy was to Restrict Mobility and
            Suppress Compensation for Jackson Hewitt Tax Professionals

            a.    Restricted and Reduced Mobility

            85.   Defendants’ Conspiracy has restricted and reduced mobility between

 Jackson Hewitt corporate-owned and franchise locations.

            86.      e Conspiracy restricted employees’ mobility by decreasing the

 pool of potential employers and eliminating competition.       is, in turn, has led to

                                            24
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 28 of 41 PageID: 539




 suppressed wages, compensation, and other beneﬁts, compounded over the long

 term of the Conspiracy.

            87.     e Conspiracy and its harmful eﬀects were not limited to tax

 professionals but extended to managers, executives, and other employees of

 Defendants.

            b.    Suppressed Compensation

            88.   Jackson Hewitt and franchisee employees have roles in tax

 preparation, customer service, and administrative or management positions. For

 each of these roles, employees of Jackson Hewitt and its franchisees are paid

 below the national salary for similar job titles.

            89.   For example, Jackson Hewitt Senior Tax Preparers have an average

 base pay of approximately $11.00 per hour, which annualizes to a yearly salary of

 $22,963, while the national mean annual salary for a senior tax preparer is $76,795.

 Jackson Hewitt Tax Preparers reportedly earn approximately $10.90 per hour,

 which annualizes to $22,714, while the national mean annual salary for tax

 preparers is $28,205.

            90.   Figure 1 below shows approximate average earnings at Jackson

 Hewitt compared to national figures for comparable positions.




                                            25
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 29 of 41 PageID: 540




 Figure 1




            91.    But for the Conspiracy, employee compensation at Jackson Hewitt

 corporate-owned and franchise oﬃces would be signiﬁcantly higher.

 F.         Illegality and Anticompetitive Harm of Franchise No-Poach Agreements

            92.    On or about July 9, 2018, the Attorneys General of ten states and of

 the District of Columbia announced an investigation into the anticompetitive hiring

 and recruiting practices and procedures used by several large franchise companies,

 and stated that:

                  [W]e are concerned about the use of No Poach Agreements
                  among franchisees and the harmful impact that such agreements
                  may have on employees in our States and our state economies
                  generally. By limiting potential job opportunities, these
                  agreements may restrict employees’ ability to improve their
                  earning potential and the economic security of their families.
                     ese provisions also deprive other franchisees of the
                  opportunity to beneﬁt from the skills of workers covered by a
                  No Poach Agreement whom they would otherwise wish to hire.
                  When taken in the aggregate and replicated across our States,
                  the economic consequences of these restrictions may be
                  signiﬁcant.


                                             26
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 30 of 41 PageID: 541




            93.    On or around December 20, 2018, Jackson Hewitt entered into an

 Assurance of Discontinuance with the State of Washington through its Attorney

 General. In particular, Defendant Jackson Hewitt, Inc. agreed, among other things,

 to remove the No-Poach Clause from its franchise agreement going forward and to

 cease enforcement of the No-Poach Clause.

                    V.     CO-CONSPIRATORS AND AGENTS

            94.    The anticompetitive and unlawful acts alleged against Defendants

 were authorized, ordered or performed by Defendants and their respective

 directors, officers, agents, employees, or representatives, while actively engaged in

 the management, direction, or control of Defendants’ businesses or affairs.

            95.    Individuals and/or entities not named as Defendants herein may have

 participated as co-conspirators in the violations alleged herein and may have

 performed acts and made statements in furtherance thereof.

            96.    Each Defendant acted as the principal, agent, or joint venturer of, or

 for other Defendants with respect to the acts, violations, and common course of

 conduct alleged herein. The agency relationships formed among the Defendants

 with respect to the acts, violations, and common course of conduct alleged herein

 were consensually formed between the Defendant principals and agents.

            97. Accordingly, the Defendant principals are liable for the acts of their

 agents. Likewise, the Defendant agents are liable for the acts of their principals


                                               27
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 31 of 41 PageID: 542




 conducted by the agents within the scope of their explicit, implied, or apparent

 authority.

                      VI.     CLASS ACTION ALLEGATIONS

            98.     Plaintiﬀs bring this action on behalf of themselves and all others

 similarly situated (the “Class”), pursuant to Federal Rules of Civil Procedure 23(a),

 23(b)(2), and 23(b)(3).         e Class is deﬁned as follows:

                   All persons who worked at any Jackson Hewitt location in the
                   United States, whether owned and operated by Jackson Hewitt
                   or by its franchisee, at any time between January 1, 2000, and
                   December 20, 2018.

    e “United States” includes all ﬁfty states, the District of Columbia, and all U.S.

 territories.

            99.     Excluded from the Class are senior executives and personnel in the

 human resources and recruiting departments of the Defendants or co-conspirators

 and their wholly owned subsidiaries, as well as personnel hired outside of the

 United States to work outside of the United States.

            100.    Plaintiﬀs do not yet know the exact size of the Class because such

 information is in the exclusive control of Defendants and the co-conspirators, but,

 based upon the nature of trade and commerce involved, as well as the scope and

 duration of the Conspiracy, Plaintiﬀs believe that there are at least thousands of

 Class members, and that Class members are geographically dispersed throughout

 the United States.         erefore, joinder of all members of the Class is not practicable.

                                                28
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 32 of 41 PageID: 543




            101.        e questions of law or fact common to the Class include, but are not

 limited to:

                   a.     whether the Conspiracy violated the Sherman Act;

                   b.     whether the Conspiracy and associated agreements, or any one

                          of them, constitute a per se violation of the Sherman Act;

                   c.     whether the Conspiracy and associated agreements restrained

                          trade, commerce, or competition for labor;

                   d.     whether Plaintiﬀs and the Class suﬀered antitrust injury or were

                          threatened with injury; and

                   e.     the type and measure of damages suﬀered by Plaintiﬀs and the

                          Class.

            102.        ese and other questions of law and fact are common to the Class,

 and predominate over any questions aﬀecting only individual Class members.

            103.   Plaintiﬀs’ claims are typical of the claims of the Class.

            104.   Plaintiﬀs will fairly and adequately represent the interests of the

 Class and have no conﬂict with the interests of the Class.

            105.   Plaintiﬀs have retained competent counsel experienced in antitrust

 litigation, and speciﬁcally with respect to antitrust litigation involving agreements

 regarding hiring, recruiting, no-poach agreements, and Class action litigation to

 represent themselves and the Class.


                                                29
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 33 of 41 PageID: 544




            106.   Defendants and the co-conspirators have acted on grounds generally

 applicable to the Class, thereby making ﬁnal injunctive relief appropriate with

 respect to the Class as a whole.

            107.     is Class action is superior to the alternatives, if any, for the fair and

 eﬃcient adjudication of this controversy. Prosecution as a Class action will

 eliminate the possibility of repetitive litigation.     ere will be no material diﬃculty

 in the management of this action as a Class action. By contrast, prosecution of

 separate actions by individual Class members would create the risk of inconsistent

 or varying adjudications, establishing incompatible standards of conduct for

 Defendants.

               VII. ANTICOMPETITIVE EFFECTS AND LACK
                     OF PROCOMPETITIVE JUSTIFICATION

            108.     e Conspiracy substantially reduced competition for labor.

 Defendants and the co-conspirators entered into, implemented, and policed these

 agreements with the knowledge of the overall Conspiracy, and did so with the

 intent and eﬀect of ﬁxing, retraining, and stabilizing the compensation paid to their

 personnel at artiﬁcially low levels.

            109.     e harm not only reached individuals who sought to change their

 employment from one franchise or corporate oﬃce location to another, but also

 extended to those who had no intention of changing from one franchise or

 corporate oﬃce location to another, due to, inter alia, the companies’ eﬀorts to

                                               30
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 34 of 41 PageID: 545




 maintain internal equity in their compensation structures, as well as the reduction

 of transparency.

            110.   While the Conspiracy constitutes a per se violation of the Sherman

 Act, Defendants and unnamed co-conspirators also exploited their collective

 market power in the relevant market, which is the labor market for employees and

 potential employees of Jackson Hewitt and its franchises, as deﬁned herein, in the

 United States.

            111.     rough their Conspiracy, Defendants exercised and maintained this

 power, and did in fact suppress wages, beneﬁts, and other aspects of compensation

 and eliminate competition.

            112.     e Conspiracy and the conduct of Defendants and their agents and

 co-conspirators in furtherance thereof did not have procompetitive eﬀects and were

 not intended to have procompetitive eﬀects.

            113.   In the alternative, any procompetitive eﬀects that may have resulted

 from the Conspiracy and/or the conduct of Defendants and their agents and co-

 conspirators in furtherance thereof were and are substantially outweighed by the

 anticompetitive harm alleged herein, including, but not limited to, restricting

 employee mobility and suppressing wages, beneﬁts, and other aspects of

 compensation.




                                             31
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 35 of 41 PageID: 546




            114.   Defendants are also liable under a “quick look” analysis where one

 with even a rudimentary understanding of economics could conclude that the

 arrangements and agreements alleged would have an anticompetitive eﬀect on

 Class members and markets.

    VIII. EQUITABLE TOLLING AND STATUTE OF LIMITATIONS

            115.   While Plaintiﬀs had knowledge of aspects of Defendants’ industry

 recruiting practices, Plaintiﬀs had neither actual nor constructive knowledge of

 Defendants’ unlawful conspiracy until, at the earliest, July 9, 2018. Nor did

 Plaintiﬀs have any reason to suspect that Defendants were illegally acting in

 concert to suppress wages and the labor market. At no point did Defendants inform

 Plaintiﬀs that their compensation was not competitive but was instead suppressed

 by Defendants’ anticompetitive agreements. Plaintiﬀs therefore did not know of,

 did not discover, and could not have discovered through reasonable diligence, the

 existence of the conspiracy outlined in the foregoing allegations.

            116.   Plaintiﬀs and the Class have no reason to know of Defendants’

 unlawful conspiracy. Plaintiﬀs and the Class are not parties to the franchise

 agreements between Jackson Hewitt and its franchisees, nor are these contracts

 routinely provided to employees or prospective employees.

            117.   Jackson Hewitt discloses its current FDD to certain state regulators

 as required. However, Jackson Hewitt only otherwise provides its FDD to


                                             32
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 36 of 41 PageID: 547




 legitimate potential franchisees. And, Jackson Hewitt does not provide historic

 FDDs to potential franchisees or employees.

            118.   Conspiracies, by their nature, must be concealed. To keep the

 Conspiracy hidden from those it aﬀected most—their employees and prospective

 employees—Defendants and their co-conspirators did not inform employees of the

 Conspiracy between Jackson Hewitt and its franchisees during the application

 process or the new employee onboarding process.

            119.   Defendants also concealed the fraud by giving false and pretextual

 explanations for hiring and compensation decisions, including that the decisions

 were based on merit, the operation of free and open competition, and other

 considerations, instead of pursuant to an unlawful agreement.

            120.   As a result of Defendants’ and their co-conspirators’ successful

 eﬀorts to conceal the facts and scope of the Conspiracy, the running of any

 applicable statute of limitations has been tolled with respect to Plaintiﬀs’ claims

 concerning Defendants’ conspiracy.

                            IX.    CLAIM FOR RELIEF

 (Violations of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1, 3)

            121.   Plaintiﬀs incorporate and re-allege each allegation set forth in the

 preceding paragraphs of this Complaint, and further allege the following:




                                              33
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 37 of 41 PageID: 548




            122.   Beginning no later than January 1, 2000, and continuing until at least

 December 20, 2018, Defendants entered into and engaged in unlawful agreements

 in restraint of trade and commerce, in violation of Sections 1 and 3 of the Sherman

 Act, 15 U.S.C. §§ 1, 3.

            123.   Defendants’ agreements have included concerted actions and

 undertakings among themselves and their co-conspirators with the purpose and

 eﬀect of: (a) ﬁxing, reducing, and stabilizing the wages, beneﬁts and other aspects

 of compensation of Plaintiﬀs and the Class at artiﬁcially low levels; and (b)

 eliminating, to a substantial degree, competition among Defendants and their co-

 conspirators for labor.

            124.   As a direct and proximate result of Defendants’ combinations and

 contracts to restrain trade and eliminate competition for labor, members of the

 Class have suﬀered injury and have been deprived of the beneﬁts of free and fair

 competition on the merits.

            125.     e unlawful agreements among Defendants and their co-conspirators

 have had the following eﬀects, among others:

                   a. competition among Defendants and their franchisees for labor has

            been suppressed, restrained, and eliminated; and

                   b. Plaintiﬀs and Class members have received lower compensation

            from Defendants and franchisees than they otherwise would have received in


                                              34
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 38 of 41 PageID: 549




            the absence of the Conspiracy and, as a result, have been injured in their

            property and have suﬀered damages in an amount subject to proof at trial.

            126.      e acts done by each Defendant as part of, and in furtherance of,

 their contracts, combinations, and/or conspiracies were authorized, ordered, or

 committed by their respective oﬃcers, directors, agents, employees, or

 representatives while actively engaged in the management of each Defendant’s

 aﬀairs.

            127.   Defendants’ contracts, combinations, and/or conspiracies are per se

 violations of Sections 1 and 3 of the Sherman Act.

            128.   Accordingly, Plaintiﬀs and Class members are entitled to three times

 their damages caused by Defendants’ violations of Sections 1 and 3 of the Sherman

 Act, as well as the costs of bringing suit, reasonable attorneys’ fees, and a

 permanent injunction prohibiting Defendants from ever again entering into similar

 agreements in violation of the antitrust laws.

                        X.     DEMAND FOR JURY TRIAL

            129.   Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

 Plaintiﬀs, on behalf of themselves and the Class, demands a jury trial as to all

 issues triable by a jury.




                                              35
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 39 of 41 PageID: 550




                            XI.    PRAYER FOR RELIEF

            130.    WHEREFORE, Plaintiﬀs pray that this Court enter judgment on their

 behalf and that of the Class by adjudging and decreeing that:

                   a.   is action may be maintained as a Class action, with Plaintiﬀs as

            the designated Class representatives and their counsel as Class counsel;

                   b. Defendants have engaged in a trust, contract, combination, or

            conspiracy in violation of Sections 1 and 3 of the Sherman Act, and that

            Plaintiﬀs and the Class members have been damaged and injured in their

            business and property as a result of this violation;

                   c.   e alleged combinations and Conspiracy are per se violations of

            the Sherman Act;

                   d. Defendants are enjoined from attempting to enter into, entering

            into, maintaining, or enforcing any no-poach agreement, or other illegal

            anticompetitive agreement or understanding, as alleged herein;

                   e. Judgment be entered for Plaintiﬀs and Class members, and against

            Defendants, for three times the amount of damages sustained by Plaintiﬀs

            and the Class, as allowed by law;

                   f. Plaintiﬀs and the Class recover pre-judgment and post-judgment

            interest as permitted by law;




                                                36
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 40 of 41 PageID: 551




                  g. Plaintiﬀs and the Class recover their costs of suit, including

            attorneys’ fees, as provided by law; and

                  h. Plaintiﬀs and the Class are entitled to such other and further relief

            as is just and proper under the circumstances.

 Dated: April 12, 2019                             Respectfully submitted,

 HARTLEY LLP                                       LITE DEPALMA GREENBERG, LLC
 Jason S. Hartley                                  /s/ Bruce D. Greenberg
 (pro hac vice to be submitted)                    Bruce D. Greenberg
 500 West C Street, Suite 1750                     570 Broad Street, Suite 1201
 San Diego, California 92101                       Newark, New Jersey 07102
 (619) 400-5822                                    (973) 623-3000
 hartley@hartleyllp.com                            bgreenberg@litedepalma.com

 PAUL LLP                                          JOSEPH SAVERI LAW FIRM, INC.
 Richard M. Paul III                               Joseph R. Saveri
 (pro hac vice to be submitted)                    (pro hac vice to be submitted)
 Laura C. Fellows                                  Steven N. Williams (pro hac vice)
 (pro hac vice to be submitted)                    Jiamin Chen (pro hac vice to be submitted)
 601 Walnut Street, Suite 300                      601 California Street, Suite 1000
 Kansas City, Missouri 64106                       San Francisco, CA 94108
 (816) 984-8100                                    (415) 500-6800
 Rick@PaulLLP.com                                  jsaveri@saverilawfirm.com
 Laura@PaulLLP.com                                 swilliams@saverilawfirm.com
                                                   jchen@saverilawfirm.com
 GUSTAFSON GLUEK PLLC
 Daniel E. Gustafson                                FREED KANNER LONDON &
 (pro hac vice to be submitted)                     MILLEN LLC
 Amanda M. Williams                                 Douglas A. Millen
 (pro hac vice to be submitted)                     (pro hac vice to be submitted)
 120 South 6th Street, Suite 2600                   Brian Hogan (pro hac vice to be submitted)
 Minneapolis, Minnesota 55402                            Waukegan Road, Suite
 (612) 333-8844                                     Bannockburn, Illinois
 dgustafson@gustafsongluek.com                      ( )      -
 awilliams@gustafsongleuk.com                       dmillen@fklmlaw.com
                                                    bhogan@fklmlaw.com
                                              37
 779727.2
Case 2:19-cv-09066-SDW-LDW Document 37 Filed 04/12/19 Page 41 of 41 PageID: 552




  ADHOOT & WOLFSON, PC
  Tina Wolfson
  (pro hac vice to be submitted)
  Alex Strauss
  (pro hac vice to be submitted)
       Palm Ave
  West Hollywood, California
  ( )      -
  twolfson@adhootwolfson.com
  astraus@ahdootwolfson.com

                          ATTORNEYS FOR PLAINTIFFS




                                      38
 779727.2
